PER CURIAM:
Darryl L. Richardson, Sr., appeals the district court’s order dismissing his civil action without prejudice for failure to pay the required filing fee. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Richardson v. Nat’l Dir. of Dep’t of Veterans Affairs, No. 4:06-cv-00008-WDK (E.D. Va. filed July 27, 2007 & entered July 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.